Catón, C. J. This was an appeal from the County Court to the Common Pleas, where a motion was made for a change of venue, which was never decided. While that motion was still pending, the papers and a transcript of the record were by some means transferred to the office of the clerk of the Circuit Court. The Circuit Court ordered the cause to be placed upon the docket, called and defaulted the appellant, and dismissed the appeal. In this the court erred. It had acquired no jurisdiction of the cause, which was still pending in the Common Pleas, on the motion for a change of venue. The papers should have been sent back to the Common Pleas. This proceeding was, nor doubt, the result of inadvertence, but it was none the less erroneous. The judgment must be reversed, and the cause remanded; with directions to return the papers to the Common Pleas, and to strike the cause from the docket of the Circuit Court. Judgment reversed.